Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose a pruning apparatus with a shaft with a cutting element at the top end of the shaft and a foot brace at the bottom of the shaft with an opening for receiving a foot of a user and at least one spike located on the bottom of the foot brace to secure the foot brace to the ground. 
	U.S. Patent 2,399,393 to Schillinger discloses a tree pruning saw with a cutting element and a hook and a foot brace for the user’s hand. There are several publications such as U.S. Publication 2005/0247523 to Sewell and U.S. Patent 5,894,667 to Van Den Hout or U.S. Patent 2,947,204 to Pine et al. that disclose a spike on the bottom of a shaft for securing a tool.   U.S. Publication 2018/0156385 to Giglio et al. and U.S. Patent 8,782,910 to Lofton et al. disclose a foot brace/stirrup that receives a user’s foot for securing a cutting tool to arrest upward movement of the tool in response to a kickback motion of the tool.  However, the prior art does not disclose the combination of a cutting element and hook on the end of a shaft with a foot brace having a spike to secure the cutting element without engaging in hindsight analysis. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724